Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/25/2016. It is noted, however, that applicant has not filed a certified copy of the KR10-2016-0158466 application as required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 1/27/2021 is acknowledged.
Applicant’s election without traverse of proliferation genes UBE2C, TOP2A, RRM2, and MKI67 in the reply filed on 1/27/2021 is acknowledged. The examiner inadvertently omitted FOXM1 in the election of species on 12/02/2020 and acknowledges applicant’s election including FOXM1. Upon further review, the species election is withdrawn.
Applicant’s election without traverse of CUL1 in the reply filed on 1/27/2021 is acknowledged. Upon further review, the species election is withdrawn.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the biological sample" in (a).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim or the claim from which claim 7 depends.
Claim 5 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "if the size of the tumor is larger and the pN-stage is higher" in claim 5 is a relative term which renders the claim indefinite.  The term "larger" and “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, As currently recited, it is unclear what “larger” and “higher” are in reference to. Claim 5 refers to “in the step (c), if the size of the tumor is larger and the pN-stage is higher”, but claim 1, the claim from which claim 5 depends, does not recite a tumor or pN-stage. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of predicting the prognosis of breast cancer to provide information by measuring mRNA expression levels, normalizing the results, and predicting the prognosis. However, the relationship between the gene (mRNA) expression levels and breast cancer is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, the prediction of a prognosis of a breast cancer patient is an abstract idea because it can occur entirely within the mind. Regarding claim 5, the step of “evaluating the size of a tumor” is an abstract idea because 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “measuring mRNA expression level of proliferation-related genes … and … an immune-related gene from the biological sample” (claim 1) is a mere data gathering step. Likewise, the normalization of mRNA expression levels is a mere data gathering step (claims 1 and 6).  Therefore, the judicial exceptions of the claims are not integrated into a practical application.
The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the measuring step in claim 1 is so generally recited as to be mere data gathering.  It does not include any particular reagents that amount to significantly more than the judicial exception.  Furthermore, the general recitation of “measuring” expression of known mRNA molecules is well understood, routine, and conventional activity, as acknowledged by the specification (see page 14 which recites “measurement of the expression level of the gene of interest… can be performed according to a method known in the art”).  The additional steps in claim 1 are “normalizing the mRNA”, a mere data gathering step, and “predicting”, an abstract step that can occur entirely within the mind.  They do not add significantly more as they are directed to judicial exceptions themselves. The type of prognosis (claim 2) or type of breast cancer (claims 3 and 4) merely informs the practitioner on whom the method is to be used. Regarding claim 7, selecting a sample from a tissue (e.g. formalin-fixed paraffin-embedded (FFPE) tissue) merely informs the practitioner on whom the method is to be used. The evaluation of tumor size and a pN-stage (claim 5) is mere 
Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  

                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Instant claims 1-2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2014/171778 A1) in view of Shin (US 2013/0344482 A1). 
Examiner’s note: Shin (WO 2014/171778 A1) was published 10/23/2014. Since this application is in Korean, reference will be made to US PG Pub US 2016/0102359 A1, which is a continuation of the WO document, and it therefore has an identical disclosure. Herein, Shin (WO 2014/171778 A1) is referred to as Shin (2014), and Shin (US 2013/0344482 A1) is referred to as Shin (2013).

	Regarding instant claim 1, Shin (2014) teaches a method for predicting or diagnosing the prognosis of breast cancer by isolating mRNA from sample, measuring the mRNA expression level of at least one gene selected from the i-gene (an immune-related gene) group consisting of TRBC1 (T cell receptor beta constant 1), BTN3A2 (butyrophilin, subfamily 3, member A2), and HLA-DPA1 (major histocompatibility complex, class II, DP alpha 1), and the mRNA expression level of at least one gene selected from the p-gene group consisting of AURKA (Aurora Kinase A), CCNB2 (Cyclin B2), FOXM1 (Forkhead box protein M1), MMP11 (Matrix Metallopeptidase 11), PTTG1 (Pituitary Tumor Transforming 1), RACGAP1 (Rac GTPase Activating Protein 1), RRM2 (Ribonucleotide Reductase M2), TOP2A (Topoisomerase II Alpha) and UBE2C (Ubiquitin-Conjugating Enzyme E2C) (see paragraphs [0049]-[0051] of Shin US 2016/0102359 A1). Shin (2014) also teaches normalizing the mRNA expression level and calculating a predictive value of the prognosis of breast cancer to indicate a good or poor prognosis by combining the normalized value of the gene  (see paragraphs [0052-0055] of Shin US 2016/0102359 A1).
	However, Shin (2014) does not teach measuring the expression of the proliferation-related gene MKI67.

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of Shin (2014) with the good and poor prognosis genes of Shin (2013) because Shin (2013) teaches which genes were overexpressed in the good and poor prognosis groups. 

	Regarding instant claim 2, Shin (2014) teaches that patients were classified into a good prognostic group and a poor prognostic group. Shin also teaches that 217 patients who had metastasis within five years were classified as the “poor prognostic group, and 281 patients with no metastasis for 10 years or longer were classified as the “good prognostic group” (see paragraph [0077] of Shin US 2016/0102359 A1). Therefore, Shin (2014) teaches practicing a method for predicting the prognosis of breast cancer for metastasis, as 217 patients had metastasis within five years.

	Regarding instant claim 6, Shin (2014) teaches that the gene “detection needs to be normalized since the overall gene expression level may vary depending on the target patient or sample”, and one or more of these normalization genes may be selected from CTBP1, TBP, HMBS, CUL2, UBQLN1 and calculating the ratio thereof (see paragraph [0055] of Shin US 2016/0102359 A1).


	Regarding instant claim 7, Shin (2014) teaches that a method for predicting a breast cancer prognosis includes isolating mRNA from a sample of formalin-fixed paraffin-embedded sample of tissue containing cancer cells of a patient (see claim 3 of Shin US 2016/0102359 A1). Shin also teaches that this method includes measuring an mRNA expression of BTN3A2 and normalizing the mRNA expression level of the gene and determining the overexpression (see claim 1, from which claim 3 depends, of Shin US 2016/0102359 A1).

	Regarding instant claim 8, Shin (2014) teaches that a method for predicting a breast cancer prognosis includes measuring the expression level through PCR amplification (see claim 2, which depends from claim 1, of Shin US 2016/0102359 A1). Shin (2014) also teaches that this method includes measuring an mRNA expression of BTN3A2 and normalizing the mRNA expression level of the gene and determining the overexpression (see claim 1 of Shin US 2016/0102359 A1).

Instant claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2014/171778 A1) in view of Shin (US 2013/0344482 A1) as applied to claims 1-2 and 6-8, in further view of Filipits (Filipits et al. (2011) Clin Cancer Res 17(18): 6012-6020).
	 

	However, Shin (2014) in view of Shin (2013) does not teach the breast cancer being ER+ while being HER2-negative.
	Filipits teaches providing prognostic information to the risk of distance recurrence of ER-positive, HER2-negative breast cancer patients (Abstract). Filipitis teaches the risk score was calculated by looking at 964 ER-positive, HER2-negative tumors with eight cancer-related genes, including UBE2C, and three normalization genes (page 6013 and page 6014, col. 1). Filipitis teaches that molecular tests separating ER+ and HER2-negative patients from ER- and HER2+ patients is of clinical interest because selecting chemotherapy for patients with ER+ and HER2-negative breast cancer is more challenging. (Introduction: page 6012, col 1 and 2-page 6013, col.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing to apply the method of Shin (2014) in view of Shin (2013), a method of predicting breast cancer prognosis by measuring the mRNA of UBE2C, TOP2A, RRM2, FOXM1, MKI67, and BTN3A2, to the patients of interest taught in Filiptis, ER+ and HER2-, because Filipitis provides the motivation to do so. Filipitis teaches that a prognostic or predictive test for ER+ and HER2-negative patients is important for selecting chemotherapy (page 6013, col. 1).

Instant claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2014/171778 A1) in view of Shin (US 2013/0344482 A1), as applied to claims 1-2 and 6-8,  in further view of Breast Staging Diagram (BC Cancer Agency: Care & Research (2003)).

	However, Shin (2014) in view of Shin (2013) does not teach evaluating the size of the tumor or pN-stage.
	The Breast Staging Diagram teaches diagnosing or staging breast tumors (cancer) (pages 1-2). A clinician would evaluate the primary tumor (pT) and its size (page 2, col. 1), and a clinician would examine the regional lymph nodes (pN) (page 2, col. 2). Lymph nodes would be staged (pN-staging) when the clinician necessarily checked the appropriate box on the form. pN staging is interpreted in this manner because the instant specification asserts that “the pN refers to a method of determining the metastasis to the lymph node by a pathological classification among the methods of classifying the stage of breast cancer. The method of the pathological classification is also called postsurgical histopathological classification” (page 16-17, bridging para).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the references of Shin (2014) in view of Shin (2013) in further view of the Breast Staging Diagram because the Breast Staging Diagram teaches staging or diagnosing breast tumors (cancer), and Shin (2013) teaches a correlation between tumor phenotypes (histologic grade and proliferation) and tumors. It would have been obvious to one of ordinary skill in the art before the effective filing date to include evaluating the size of a tumor and pN-stage after measuring mRNA expression levels in the method of Shin (2014) in view of Shin 

Regarding instant claim 4, the teachings of Shin (2014) in view of Shin (2013) are set forth above. Shin (2014) also teaches that patients that had their expression profiles measured had stage 1 or stage 2 breast cancer (see paragraph [0099] of Shin US 2016/0102359 A1).
However, Shin (2014) in view of Shin (2013) does not explicitly teach that the breast cancer was classified according to the Tumor Node Metastasis (TNM) system.
The Breast Staging Diagram teaches diagnosing or staging breast tumors (cancer) according to the TNM classification and that the TNM system has existed since at least 2002 (pages 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of Shin (2014) in view of Shin (2013), to predict the prognosis of breast cancer, by the method of the Breast Staging Diagram, which teaches the TNM classification, because it is the combination of prior art elements according to known methods to yield predictable results. The prior art contains each element claimed with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. As Shin (2014) in view of Shin (2013) already teaches the breast cancer as stage I or II, a person of ordinary skill in the art would have recognized to stage the breast cancer according to the standards of clinical practice, TNM. Therefore, a person of 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,655,187 in view of Shin (US 2013/0344482 A1). Herein, Shin (US 2013/0344482 A1) is referred to as Shin (2013).
Regarding instant claim 1, claim 1 of the U.S. Patent No. 10,655,187 teaches measuring mRNA expression level for BTN3A2 and RRM2 and normalizing the mRNA expression levels to determine a normalized value. U.S. Patent No. 10,655,187 also teaches that a decrease in normalized BTN3A2 (immune gene) or an increase in normalized RRM2 (proliferation gene) requires treatment (poor outcome), and treatment is the administration of an anti-cancer agent, surgery, or radiation therapy. By performing the method of treating a patient, the information necessary for predicting the prognosis of a breast cancer patient has necessarily been obtained.
	However, U.S. Patent No. 10,655,187 does not teach measuring the expression of UBE2C, TOP2A, FOXM1, and MKI67. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of U.S. Patent No. 10,655,187 with the good and poor prognosis genes of Shin (2013) because Shin (2013) teaches which genes were overexpressed in the good and poor prognosis groups. 

Regarding instant claim 6, claim 3 of U.S. Patent No. 10,655,187 teaches normalizing by calculating a ratio of a mean expression level using a standard gene from CTBP1, TBP, HMBS, CUL1, and UBQLN1.
It would have been obvious to one of ordinary skill in the art before the effective date to select CUL1 because claim 3 of U.S. Patent No. 10,655,187 teaches to do so; there are a finite number (5 genes) of identified, predictable solutions, with a reasonable expectation of success.

Regarding instant claim 7, claim 2 of U.S. Patent No. 10,655,187 teaches that the sample is a formalin-fixed paraffin-embedded sample of tissue containing cancer cells of the breast cancer patient.

Regarding instant claim 8, claim 1 of U.S. Patent No. 10,655,187 teaches measuring the expression level of the gene by PCR, as “primer pairs are selected to amplify … through PCR amplification”.

Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634